Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Appellants Tina and Larry Grace appeal the district court’s order denying relief on their 42 U.S.C. § 1983 (2012) complaint. Specifically, the Graces challenge the district court’s dismissal of the claims against appellees C. Michael Sparks and Michael Thornsbury. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Grace v. Sparks, No. 2:15-cv-01505, 2016 WL 4005902 (S.D. W. Va. Nov. 19, 2015 & July 25, 2016); see Stump v. Sparkman, 435 U.S. 349, 356-57, 98 S.Ct. 1099, 55 L.Ed.2d 331 (1978); Imbler v. Pachtman, 424 U.S. 409, 430-31, 96 S.Ct. 984, 47 L.Ed.2d 128 (1976). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.
AFFIRMED